DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to Provisional Appl. No. 62/725693 is noted.  A priority claim entitles a nonprovisional to the filing date of a provisional only if the invention claimed in the nonprovisional is disclosed in the provisional in compliance with the first paragraph of 35 U.S.C. § 112. PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1303 (Fed. Cir. 2008).  Additionally, the disclosure in the provisional must satisfy the written description and enablement requirements of § 112. Dynamic Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015). The specification of the provisional must “contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,” 35 U.S.C. § 112, ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application (Id.).  
It is unclear if Applicant’s provisional application satisfies either of the aforementioned requirements.  Applicant’s specification in the provisional application appears to be a product description for a trademarked product called “BarriAireTM.”  The specification in the provisional application describes the resulting product itself, but does not appear to set forth any manner and process of making the product in full, clear, concise and exact terms.  Therefore, the specification in the provisional application does not appear to provide an enabling disclosure to practice the invention claimed in the nonprovisional and currently examined application.
Additionally, the invention claimed in the currently examined application does not appear to be disclosed in the provisional application in compliance with the written description requirement.  At the very least, no indication is provided in the provisional application as to the composition of the claimed outermost layer.  Therefore, the currently claimed invention is not disclosed in the provisional application and each of the claims is not afforded the priority date of the provisional application due to the absence of such a disclosure.
Therefore, the effective filing date of the currently examined application is the filing date of the currently examined application, which is September 3, 2019.

Specification
Applicant’s amendments to the specification of March 23, 2022, are noted.  However, the specification is objected to for the following reasons: paragraph 0033 substitutes “Meta-aramid” with “Para-aramid” when describing properties of low compressive strength and relating to absorbing and dissipating energy.  The specification was previously describing meta-aramids in the previous sentence, and it is unclear if Applicant intended “Para-aramid” before the effective  filing date of the present invention, and Applicant provides no arguments associated with the amendment.  Therefore, the amendments are not entered.
Additionally, the disclosure is objected to because of the following informalities: when describing the trademarked material NOMEX from DuPont, Applicant’s specification refers to it as both a polyimide nanofiber nonwoven particulate barrier membrane (see paragraph 0044) and as a synthetic aromatic polyamide polymer referred to as a “polycarbonamide” (see paragraph 0045).  Polyimides and aromatic polyamides are different polymers.  Appropriate correction is required.  
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites that the first flame resistant fabric and the second flame resistant fabric comprise different flame resistant fabric fabrics.  Claim 3 recites dependency from claim 1, which recites a first flame resistant fabric but not a second flame resistant fabric as claimed.  However, claim 2 recites a second flame resistant fabric and claim 3 was previously interpreted as being dependent from claim 2, and is currently interpreted in the same manner.  Future submissions to the Office should correct the dependency issue related to claim 3, in addition to removing the second iteration of “fabrics.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-4 and 6-10, claim 1 recites a center panel running from the facial opening to a back of the firefighter’s hood, the center panel further comprising a rib knit panel defining the facial opening and extending from the facial opening distally to extend over and substantially cover a crown of the hood and partially extending over the back of the hood, wherein the center panel is formed from at least one non-quilted section lacking a polyimide nanofiber nonwoven particulate barrier membrane.  Applicant’s specification as originally filed does not appear to teach the claimed center panel having the structure and composition as claimed.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4 and 6-10, claim 1 recites a center panel running from the facial opening to a back of the firefighter’s hood, the center panel further comprising a rib knit panel defining the facial opening and extending from the facial opening distally to extend over and substantially cover a crown of the hood and partially extending over the back of the hood.  It is unclear if the limitation reciting extending from the facial opening distally to extend over and substantially cover a crown of the hood and partially extend over the back of the hood, is directed to the center panel or the rib knit panel.  Additionally, if the former, since the center panel runs from the opening to a back of the hood, it is unclear how the center panel only partially extends over the back of the hood.  Additionally, it is unclear if the limitations “extend over” and “substantially cover” a crown of the head are separate limitations or repetitive limitations, as extending over a crown would entail it is covered.  It is unclear how the crown in such a scenario would only be substantially covered.
Additionally, claim 1 recites that the outermost layer comprises 50-80% by weight of at least one meta aramid, 10-30% by weight of at least one para-aramid, 10-20% by weight high tenacity nylon, and 0-3% by weight anti-static compound.  It is unclear if the percentages are based on the weight of the outermost layer, or on the weight of only the materials recited in combination, or on the weight of the materials present (i.e, for example, if additional meta aramids are present, then the percentages are based on all of the plurality of constituents present) or based on some other combination of materials claimed. Note that for purposes of examination, any of the aforementioned interpretations will be considered as being within the scope of the claimed composition.
Additionally, claim 1 recites that the outermost layer comprises 10-20% high tenacity nylon.  It is unclear what the scope of “high tenacity” necessarily entails, as the limitation is subjective and qualitative. Note that for purposes of examination, any nylon is interpreted as being within the scope of the claimed nylon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0113340 to Levit in view of US Pub. No. 2009/0025112 to Corsini, US Pub. No. 2017/0188651 to Brust and US Pub. No. 2017/0198423 to Hines.
Regarding claim 1-3 and 6-10, Levit teaches a flame resistant thermal liner, composite fabric and garment suitable for use as firefighter’s clothing, comprising a nonwoven sheet comprising nanofibers of a synthetic polymer, a mean flow pore of 10 micrometers or less, such as 4 or less, and a thermally stable flame resistant fabric attached to an outer surface of the nonwoven sheet (Levit, Abstract, paragraphs 0015, 0038).  Levit teaches that useful polymers for making the nanofibers include polyimide (including fully aromatic polyimide) (Id., paragraphs 0022-0024).  Levit teaches that suitable fibers for the thermally stable flame resistant fabric include meta-aramid and para-aramid fibers, such as a fiber blend of meta-aramid, para-aramid and carbon core nylon antistatic fiber, such as NOMEX® (Id., paragraph 0027).  Levit teaches that the thermal liner is comprised of a nonwoven sheet comprising nanofibers and thermally stable flame resistant fabric attached by any method including quilting (Id., paragraphs 0030, 0031).  Levit teaches a composite fabric system having at least three components, including the thermal liner and an outer shell fabric that provide flame protection (Id., paragraph 0039).  Levit teaches that the outer shell can consist of any flame resistant fabric, such as NOMEX®/KEVLAR® (Id., paragraph 0040).  Levit teaches attaching the various layers together by quilting, wherein the thermally stable flame resistant fabric is positioned nearer the wearer (Id., paragraph 0042).  
Regarding the claimed inner layer being a particulate barrier membrane and the hood having the claimed particulate filtration efficiency, Levit teaches that the nonwoven sheet comprises nanofibers and has a mean flow pore of 10 micrometers or less, which would encompass a particulate ranging from 0.1 to 1.0 microns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s clothing of Levit, and adjusting and varying the mean flow pore size, such as less than 1.0 microns, motivated by the desire of forming a conventional firefighter’s clothing based on the totality of teachings of Levit.  
Levit does not appear to teach the claimed hood structure and the composition of the outermost layer.  
Regarding the claimed hood, Levit teaches that the garment is suitable for use as firefighter’s clothing.  Corsini teaches a protective hood, such as a firefighter’s hood, having a scalp section, a nape section, left, right and throat section, through which portions of a wearer’s face are exposed (Corsini, Abstract), wherein the respective portions are sewn together (Id., paragraphs 0023-0025).  Corsini teaches that the scalp section may be made from comparatively heavier insulated fire resistant material (Id., paragraph 0024) or comparatively lighter fire resistant material (Id., paragraph 0025).  Corsini teaches that the fire resistant materials include knitted, woven, fleece aramid polymer material such as “Nomex”, an aramid fiber such as “Kevlar”, “Carbon X”, “Dragonfur Nomex”, or a combination or blend (Id., paragraph 0026).  As shown in at least Figure 2, the scalp section does not comprise a center seam and it extends to a bottom section, such as the nape section or stretchable band.
Additionally, Brust teaches a protective hood for use by a firefighter, including a crown portion, a head portion and a face opening defined by a peripheral edge surrounding the face opening, wherein at least some of the parts are formed from a knit material (Brust, Abstract).  Brust teaches that the crown portion is formed from at least one layer of knit material, and that all or part of the peripheral edge is formed from at least one layer of knit material (Id., paragraphs 0011-0013).  Brust teaches that at least one layer of knit material will extend over the entirety of the crown portions, the front drape and the rear drape (Id., paragraph 0027), wherein the knit material are fire resistant and/or thermal insulative to protect the wearer (Id., paragraph 0035).  Brust teaches that knits have a greater ability to stretch and comfortably fit over the head (Id., paragraph 0008).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s clothing of Levit, wherein the clothing is a protective firefighter’s hood comprising a scalp section and nape section and face opening, as taught by Corsini, wherein the opening is defined by a knit material, such as a rib knit, which extends over the scalp or crown portion, as taught by Brust, motivated by the desire of forming a conventional firefighter’s clothing having a structure known in the art as being predictably suitable for flame resistant composite fabrics, having the desired stretch and comfort characteristics.  Examiner takes Official Notice that one of ordinary skill would use a known and suitable knit for similar materials or uses.
Regarding the center panel formed from at least one non-quilted section lacking the claimed membrane, the prior art combination teaches a hood having face opening formed from a knit material which is fire resistant and/or thermal insulative to protect the wearer.  The prior art combination does not require the knit material of the face opening extending to the scalp comprising the claimed quilted membrane.
Regarding the claimed composition, Hines teaches lightweight, dual hazard (arc rated and flash fire resistant) fabrics with a balance of high thermal properties, and durability and comfort properties, useful in garments for firefighters (Hines, Abstract, Id., paragraph 0016), including hoods (Id., paragraph 0049).  Hines teaches that the fabrics comprise a spun yarn comprising about 44% by weight to about 80% by weight meta-aramid fibers, greater than about 0% by weight to about 15% by weight nylon fiber, about 5% by weight to about 15% by weight para-aramid, and less than 2% by weight anti-static fiber (Id., paragraphs 0016-0025).  Hines teaches that fabrics made from the spun yarn meets NFPA 2112 requirement (Id., paragraph 0097), in addition to having performance properties that are not substantially affected by washing (Id., paragraph 0099). Hines suggests that the fabric comprises only the spun yarn blend (Id., paragraph 0120, Table, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein either of the outer shell or the thermally stable flame resistant fabric comprises a composition of fibers, such as the claimed composition, as taught by Hines, motivated by the desire of forming a conventional firefighter’s hood having a structure known in the art as being predictably suitable for flame resistant composite fabrics, having the desired performance and dual hazard properties suitable for the intended application.
Regarding claims 2, 3, 6 and 8, Levit teaches attaching the various layers together by quilting, wherein the thermally stable flame resistant fabric is positioned nearer the wearer (Levit, paragraph 0042).  Note that in such a construction, the nanofiber nonwoven sheet would be between the outer shell and thermally stable flame resistant fabric, thereby substantially enclosing the nonwoven sheet. Additionally, since the outer shell and thermally stable resistant fabric are made of different materials, they comprise different fabrics.
Regarding claim 7, the prior art combination teaches attaching the various layers together by quilting.  Quilting layers together entails that there will be quilted and non-quilted sections, and one of ordinary skill would readily determine a suitable quilting pattern, such as zig-zag or diagonal or chevron, as taught by Levit at paragraph 0030.  Therefore, the non-quilted sections, at least as evident on the surface of the fabric, would not comprise the nonwoven sheet.  Note that Applicant’s specification does not appear to indicate that a “section” entails any specific structure.
Regarding claim 9, the prior art combination does not appear to specifically teach that the face opening has the claimed percent elongation.  However, one of ordinary skill would recognize that face openings would comprise some degree of elongation, based on comfort and fit.  Additionally, Corsini establishes that stretchable elastic bands were suitable for use in protective hoods (see for example Corsini, paragraphs 0023-0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0350290 to Blake in view of Levit and Hines.
Regarding claims 1-3 and 6-10, Blake teaches protective hoods including a first layer and particle barrier layers, a face opening and a bib portion (Blake, Abstract, paragraphs 0011-0018).  Blake teaches that the barrier layer may be laminated to a substrate, such as a knit, woven, nonwoven, or fleece, and comprise a second layer and a third layer (Id., paragraphs 0014-0017).  Blake teaches that at least one of the layers may be a flame resistant textile layer, comprising aramid and polyamide and blends (Id., paragraphs 0019, 0040).  Blake teaches that the particle barrier layer may comprise polyimide such as NANO® or NANOFLEX ® polyimides (Id., paragraph 0024).  
Regarding the claimed center panel, Blake teaches that the hood can be constructed of two or more multi-panel layers (Blake, paragraphs 0017, 0048) or from two or more panels joined by adhesives, welding, stitching or other methods (Id., paragraph 0046).  Blake teaches that the hood comprises a head portion and a bib portion, wherein the head portion comprises a first peripheral edge defining a face opening (Id., paragraph 0041).  Blake teaches that the barrier layer and the additional layer are joined along at least a portion of the first peripheral edge defining the face opening (Id., paragraph 0038).  Note that as shown in at least Fig. 1, the head portion extends over the crown and extends to the back of the head.  Blake teaches that the additional layer may be a knit layer, such as a rib knit fabric substrate (Id., paragraph 0087).  Blake teaches that the barrier layer at least partially covers another layer, such as covering at least 10% of the other layer, including a support layer, inner layer, outer protective layer or a combination thereof (Id., paragraphs 0011, 0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of Blake, wherein the head portion comprises multiple panels including a rib knit face opening wherein the barrier layer covers a portion of another layer, motivated by the desire of forming a conventional firefighter’s hood having the desired structure and properties suitable for the intended application, based on the totality of the teachings of Blake.  Note that Blake does not require quilting or a center seam, as the panels may be joined by adhesives, welding, stitching or other methods
Regarding the claimed inner layer, note that Blake teaches NANOFLEX ® polyimides which is similarly claimed in Applicant’s specification.  Therefore, one of ordinary skill would expect that NANOFLEX ® polyimides set forth in Blake are similar to the claimed polyimide nanofiber nonwoven particulate barrier membrane.  Additionally, Levit teaches a flame resistant thermal liner, composite fabric and garment suitable for use as firefighter’s clothing, comprising a nonwoven sheet comprising nanofibers of a synthetic polymer, a mean flow pore of 10 micrometers or less, such as 4 or less, and a thermally stable flame resistant fabric attached to an outer surface of the nonwoven sheet (Levit, Abstract, paragraphs 0015, 0038).  Levit teaches that useful polymers for making the nanofibers include polyimide (including fully aromatic polyimide) (Id., paragraphs 0022-0024).  Levit teaches that suitable fibers for the thermally stable flame resistant fabric include meta-aramid and para-aramid fibers, such as a fiber blend of meta-aramid, para-aramid and carbon core nylon antistatic fiber, such as NOMEX® (Id., paragraph 0027).  Levit teaches that the thermal liner is comprised of a nonwoven sheet comprising nanofibers and thermally stable flame resistant fabric attached by any method including quilting (Id., paragraphs 0030, 0031).  Levit teaches a composite fabric system having at least three components, including the thermal liner and an outer shell fabric that provide flame protection (Id., paragraph 0039).  Levit teaches that the outer shell can consist of any flame resistant fabric, such as NOMEX®/KEVLAR® (Id., paragraph 0040).  Levit teaches attaching the various layers together by quilting, wherein the thermally stable flame resistant fabric is positioned nearer the wearer (Id., paragraph 0042).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of Blake, wherein the polyimide barrier layer comprises a polyimide nanofiber nonwoven membrane, as taught by Levit, motivated by the desire of forming a conventional firefighter’s hood comprising a polyimide barrier layer known in the art as being predictably suitable for firefighter’s hoods.
Regarding the claimed composition of the outermost layer, Blake teaches that at least one of the layers may be a flame resistant textile layer, comprising aramid and polyamide and blends.  Additionally, Hines teaches lightweight, dual hazard (arc rated and flash fire resistant) fabrics with a balance of high thermal properties, and durability and comfort properties, useful in garments for firefighters (Hines, Abstract, Id., paragraph 0016), including hoods (Id., paragraph 0049).  Hines teaches that the fabrics comprise a spun yarn comprising about 44% by weight to about 80% by weight meta-aramid fibers, greater than about 0% by weight to about 15% by weight nylon fiber, about 5% by weight to about 15% by weight para-aramid, and less than 2% by weight anti-static fiber (Id., paragraphs 0016-0025).  Hines teaches that fabrics made from the spun yarn meets NFPA 2112 requirement (Id., paragraph 0097), in addition to having performance properties that are not substantially affected by washing (Id., paragraph 0099). Hines suggests that the fabric comprises only the spun yarn blend (Id., paragraph 0120, Table, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the outer flame resistant fabric comprises a composition of fibers, such as the claimed composition, as taught by Hines, motivated by the desire of forming a conventional firefighter’s hood having a structure known in the art as being predictably suitable for flame resistant composite fabrics, having the desired performance and dual hazard properties suitable for the intended application.
Regarding claims 2 and 3, Blake teaches that the barrier layer may be laminated to a substrate, such as a knit, woven, nonwoven, or fleece, and comprise a second layer and a third layer, wherein at least one of the layers may be a flame resistant textile layer.  Blake teaches that the barrier layer and additional layers are joined to each other along at least a portion of the peripheral edge by any known means (Id., paragraphs 0051-0054).  Such a structure results in the barrier layer being substantially enclosed as claimed.  Note that as shown in Figures 2b-2d and 2f, the layers are different.
Regarding claims 6-8, the prior art combination teaches that the hood comprises a head portion and a bib portion, wherein the barrier layer partially covers another layer, and the panels can be joined by known methods.  Additionally, Levit teaches attaching the various layers together by quilting, wherein the thermally stable flame resistant fabric is positioned nearer the wearer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises quilted and non-quilted sections, as taught by Blake and Hines, as it is within the level of ordinary skill to join the layers in various known and functionally equivalent methods, based on the desired structure, properties and aesthetics.
Regarding claim 7, the prior art combination teaches attaching the various layers together by quilting.  Quilting layers together entails that there will be quilted and non-quilted sections, and one of ordinary skill would readily determine a suitable quilting pattern, such as zig-zag or diagonal or chevron, as taught by Levit at paragraph 0030.  Therefore, the non-quilted sections, at least as evident on the surface of the fabric, would not comprise the barrier membrane.  Note that Applicant’s specification does not appear to indicate that a “section” entails any specific structure.
Regarding claim 9, the prior art combination does not appear to specifically teach that the face opening has the claimed percent elongation.  However, one of ordinary skill would recognize that face openings would comprise some degree of elongation, based on comfort and fit.  For example, Blake teaches that the barrier layer is stretchable to increase comfort and ease of donning and doffing (Blake, paragraph 0070).  If the barrier layer is stretchable, one of ordinary skill would expect that the substrate layers would also comprise stretchability characteristics to ensure comfort.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.
Regarding claim 10, Levit teaches that the nonwoven sheet comprises nanofibers and has a mean flow pore of 10 micrometers or less, which would encompass a particulate ranging from 0.1 to 1.0 microns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, and adjusting and varying the mean flow pore size, such as less than 1.0 microns, motivated by the desire of forming a conventional firefighter’s clothing based on the totality of teachings of the prior art.  

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levit in view of Corsini, Brust and Hines, as applied to claims 1-3 and 6-10 above, and further in view of “PGI Barriaire Gold Hoods” to PGI.
Regarding claim 4, the prior art combination does not appear to teach the claimed finish.  However, PGI teaches a particulate barrier hood for excellent heat, flame and thermal resistance (PGI, pages 1-3).  PGI teaches an outer shell fabric with a DWR finish which reduces build-up of toxic residue and enhances the release of contaminates during washing (Id, page 2).  PGI teaches built-in stretch and recovery to better conform to the head and neck for true one size fits all sizing (Id.).  PGI teaches that the fabric blocks 90 percent of particles between 0.1 and 1.0 microns in size (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a DWR finish, as taught by PGI, motivated by the desire of forming a conventional firefighter’s hood having improved properties known in the art as being predictably suitable for firefighter’s hoods.
Additionally, regarding claim 9, since PGI establishes that it was known in the art to provide stretch and recovery properties to better conform to the head, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, as suggested by PGI, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.
Additionally, regarding claim 10, the prior art combination appears to render obvious the claimed property. However, PGI establishes the desirability of a firefighter fabric that can block 90 percent of particles between 0.1 and 1.0 microns in size, as small size particles are harmful (PGI, pages 1, 2).  Additionally, as established above, the invention of the prior art combination would be capable of achieving the property set forth by PGI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a particulate filtration efficiency, such as claimed, as taught by PGI, motivated by the desire of forming a conventional firefighter’s hood having properties known in the art to be predictably suitable for firefighter hoods.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Levit and Hines, as applied to claims 1-3 and 6-10 above, and further in view of “PGI Barriaire Gold Hoods” to PGI.
Regarding claim 4, the prior art combination does not appear to teach the claimed finish.  However, PGI teaches a particulate barrier hood for excellent heat, flame and thermal resistance (PGI, pages 1-3).  PGI teaches an outer shell fabric with a DWR finish which reduces build-up of toxic residue and enhances the release of contaminates during washing (Id, page 2).  PGI teaches built-in stretch and recovery to better conform to the head and neck for true one size fits all sizing (Id.).  PGI teaches that the fabric blocks 90 percent of particles between 0.1 and 1.0 microns in size (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a DWR finish, as taught by PGI, motivated by the desire of forming a conventional firefighter’s hood having improved properties known in the art as being predictably suitable for firefighter’s hoods.
Additionally, regarding claim 9, since PGI establishes that it was known in the art to provide stretch and recovery properties to better conform to the head, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, as suggested by PGI, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.
Additionally, regarding claim 10, the prior art combination appears to render obvious the claimed property. However, PGI establishes the desirability of a firefighter fabric that can block 90 percent of particles between 0.1 and 1.0 microns in size, as small size particles are harmful (PGI, pages 1, 2).  Additionally, as established above, the invention of the prior art combination would be capable of achieving the property set forth by PGI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a particulate filtration efficiency, such as claimed, as taught by PGI, motivated by the desire of forming a conventional firefighter’s hood having properties known in the art to be predictably suitable for firefighter hoods.

Response to Arguments
Applicant's arguments filed March 23, 2022, have been fully considered but they are not persuasive. Regarding the priority claim, Applicant argues that the patent application does not require that exact terms be used in haec verba to satisfy the written description requirement.  Examiner respectfully disagrees.   As set forth above, a priority claim entitles a nonprovisional to the filing date of a provisional only if the invention claimed in the nonprovisional is disclosed in the provisional in compliance with the first paragraph of 35 U.S.C. § 112. The specification of the provisional must “contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,” 35 U.S.C. § 112, ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application. 
Applicant’s provisional application is merely a product description for a trademarked product called “BarriAireTM.”  The specification in the provisional application describes the resulting product itself, but does not appear to set forth any manner and process of making the product in full, clear, concise and exact terms.  It is unclear even if the entirety of the claimed invention is illustrated and described in sufficient detail such that it is clear that Applicant’s current disclosure is set forth in the provisional application.
Note also that the provisional application references at least two products:  BarriAire Gold Masks and BarriAire Gold Hoods.  In the previous Office Action, Examiner requested further information on at least BarriAire Gold Masks. In the present response, Applicant recites that the masks shown in the ad raised by the Office Action have different construction, including stitching, layer configuration, quilting/lack thereof, and panel placement, as well as lack various treatments/construction methods disclosed herein.  Therefore, Applicant appears to be reciting that the product description for BarriAire Gold Masks is not part of the claimed invention. However, no indication is provided, based on the variety of product descriptions and advertisements, as to what descriptions and advertisements are prior art and which are inventive and within the scope of the claimed invention.  
Additionally, the invention claimed in the nonprovisional and currently examined application does not appear to be disclosed in the provisional application in compliance with the written description requirement.  At the very least, no indication is provided in the provisional application as to the composition of the claimed outermost layer.  Therefore, the currently claimed invention is not disclosed in the provisional application and each of the claims is not afforded the priority date of the provisional application due to the absence of such a disclosure.
Applicant argues that given the specific orientations and materials employed to construct the improved firefighter hood as claimed, attempts at piecing together various references to arrive at Applicant’s claims evince improper hindsight bias.  Examiner respectfully disagrees.  In response to Applicant’s argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The prior art combination establishes a substantially similar firefighter hood having the claimed polyimide fabric layer and an outer flame resistant fabric having the claimed composition.  Additionally, the claimed structure, including the claimed center panel would appear to be obvious over the combined teachings of the prior art.  Therefore, the prior art combination, independent of Applicant’s specification, provides motivation to form the claimed invention.  Applicant has not provided evidence to the contrary.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786